Name: COUNCIL REGULATION (EC) No 515/96 of 25 March 1996 repealing Regulation (EC) No 2674/94 imposing definitive anti-dumping measures on imports of furazolidone originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: competition;  health;  Asia and Oceania;  trade
 Date Published: nan

 27. 3 . 96 I EN | Official Journal of the European Communities No L 77/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 515/96 of 25 March 1996 repealing Regulation (EC) No 2674/94 imposing definitive anti-dumping measures on imports of furazolidone originating in the People's Republic of China of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establish ­ ment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (4), the use of the product concerned in animal foodstuffs throughout the Community was prohibited . (3) As a result, the complainant informed the Commission that it had decided to cease produc ­ tion of furazolidone . There is therefore no longer any reason for maintaining Regulation (EC) No 2674/94 as Community production of furazolidone has ceased and the sale and import of the product concerned is banned. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Commu ­ nity ('), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or sub ­ sidized imports from countries not members of the Euro ­ pean Economic Community (2), Having regard to the proposal submitted by the Commis ­ sion after consulting the Advisory Committee, Whereas : C. Repeal of anti-dumping duties (4) In view of the foregoing, the anti-dumping duty in force on imports of furazolidone originating in the People 's Republic of China should be repealed, thereby terminating the proceeding,A. Previous procedure ( 1 ) By Regulation (EC) No 2674/94 (3), the Council imposed a definitive anti-dumping duty on imports of furazolidone originating in the People's Republic of China following a complaint lodged by Orpha ­ hell BV, the sole Community producer of the product concerned. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2674/94 is hereby repealed .B. Prohibition of the product concerned, repeal of the existing measures (2) By Commission Regulation (EC) No 1442/95 of 26 June 1995 amending Annexes I, II, III and IV Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 349, 31 . 12 . 1994, p. 1 . Regulation as last amended by Regulation (EC) No 1251 /95 (OJ No L 122, 2. 6. 1995, p . 1 ). (2) OJ No L 209, 2. 8 . 1988, p . 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p. 10). (3) OJ No L 285, 4. 11 . 1994, p. 1 . (4) OJ No L 143, 27. 6 . 1995, p. 26. No L 77/2 ran Official Journal of the European Communities 27. 3 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1996. For the Council The President S. AGNELLI